Citation Nr: 0800306	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to April 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the St. Paul, Minnesota Department of 
Veterans Affairs (VA) Regional Office (RO).  In his December 
2005 VA Form 9, the appellant requested a Travel Board 
hearing.  In November 2007, he advised (by telephone) that he 
would not be attending the Travel Board hearing and wanted to 
cancel it.  His claims file is now in the jurisdiction of the 
Houston, Texas RO.  

Although the RO implicitly reopened the veteran's claims by 
deciding the issues on their merits in September 2004, the 
question of whether new and material evidence has been 
received to reopen the claims must be addressed in the first 
instance by the Board because that issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analyses must end; hence, what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  The Board has characterized the claims accordingly.

The matters of entitlement to service connection for 
bilateral hearing loss and tinnitus based on de novo review 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1. A February 2004 rating decision, from which the veteran 
initiated, but then withdrew, an appeal, denied service 
connection for bilateral hearing loss and tinnitus on the 
basis that such disabilities were not shown to be related to 
his service.  

2. Evidence received since the February 2004 rating decision 
suggests the veteran's current hearing loss and tinnitus 
might be related to his service, pertains to unestablished 
facts necessary to substantiate the claims of service 
connection for bilateral hearing loss and tinnitus, and 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for bilateral hearing 
loss may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2007).

2. New and material evidence has been received, and the claim 
of entitlement to service connection for tinnitus may be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below grants in full the 
portions of the claims that are addressed, there is no reason 
to belabor the impact of the VCAA on these matters, since any 
error in notice timing or content is harmless.  Accordingly, 
the Board will address the merits of the claims.

B.	Factual Background, Legal Criteria, and Analysis

The veteran's DD Form 214 shows that in service he was an 
aircraft mechanic.  

A February 2004 rating decision denied the veteran's claims 
of service connection for bilateral hearing loss and 
tinnitus, finding essentially that the current disabilities 
were not related to his service.  The veteran initiated an 
appeal of those denials.  He withdrew the appeal in April 
2004, and the February 2004 rating decision became final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. §  3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in April 2004) and the new 
definition applies.  

"New" evidence means existing evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, hearing loss 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in February 2004 included the report of a 
VA audiological evaluation in September 2003, when puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
50
LEFT
25
25
20
25
40

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  The audiologist opined, "In my 
opinion, this individual's hearing loss is not related to his 
history of military noise exposure.  Review of the [claims 
file] revealed normal hearing bilaterally at 500-6K Hz at the 
time of separation from the Air Force in (March 18) 1974."  
As for tinnitus, she opined, "Not only is the [duration] not 
consistent with noise exposure, but [the veteran] reports the 
onset to be five years ago - [twenty-five] years after his 
separation from service."

Evidence received subsequent to the February 2004 rating 
decision includes:

*	The report of a private audiological evaluation in April 
2004, when puretone thresholds, in decibels, were: 






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
30
55
LEFT
40
40
35
35
55

*	An April 2004 letter from the veteran's private 
healthcare provider, R.S.G., D.O., Senior Aviation Medical 
Examiner, stating, "[The veteran] has high frequency hearing 
loss that is consistent with prolonged exposure to aircraft 
engine noise.  He has developed a ringing complaint that is 
likewise consistent with this hearing deficit.  His audiogram 
demonstrates this."

In his September 2004 notice of disagreement, the veteran 
contends the September 2003 VA examination misinterpreted his 
statements.  Specifically, he alleges he informed the 
examiner that his hearing has been bad ever since service, 
but worsened over the past five years.

Because the veteran's claims were previously denied on the 
basis that his hearing loss and tinnitus were not shown to be 
related to service, for evidence to be new and material in 
this case, it would have to tend to show otherwise, i.e., 
place in question the etiology of his hearing loss and 
tinnitus.  

The April 2004 opinion statement from R.S.G., D.O., is new 
evidence because it was not previously of record.  Because it 
suggests that the hearing loss and tinnitus are noise-trauma 
related (and because the record shows that by virtue of his 
occupation in service the veteran was likely exposed to 
substantial noise trauma - he was in a hearing conservation 
program) the evidence pertains to the unestablished facts 
necessary to substantiate the claims.  Taken at face value 
(as is required when determining whether to reopen a 
previously denied claim), it raises a reasonable possibility 
of substantiating the claims; hence, it is material evidence.  

As the additional evidence received is both new and material, 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus must be reopened.  

ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for 
tinnitus is granted.


REMAND

The record shows that the veteran was exposed to noise trauma 
in service and that he now has bilateral hearing loss 
disability and tinnitus.  What is still necessary to 
establish service connection for the hearing loss and 
tinnitus is competent evidence of a nexus between the current 
bilateral hearing loss and tinnitus and the veteran's 
recognized substantial exposure to noise trauma in service.

The current record contains conflicting medical evidence as 
to a nexus between the veteran's current hearing loss and 
tinnitus and his exposure to noise trauma in service.  On 
September 2003 VA examination, an audiologist noted that the 
veteran had normal hearing bilaterally at 500 - 6000 hertz on 
separation audiometry and that the disabilities were not 
manifested until many years after service, and opined, in 
essence, that neither condition was related to noise exposure 
in the military.  Significantly, the veteran alleges that he 
informed the audiologist that he has had hearing impairment 
ever since service, but that the impairment became more of a 
problem about five years ago.  [Regarding the audiologist's 
findings and conclusions, it is also noteworthy that on the 
service separation examination in March 1974, the puretone 
threshold at 500 hertz in the left ear was 30 decibels.]  In 
an April 2004 letter, the veteran's private osteopath, a 
"Senior Aviation Medical Examiner", stated "[The veteran] 
has high frequency hearing loss that is consistent with 
prolonged exposure to aircraft engine noise.  He has 
developed a ringing complaint that is likewise consistent 
with this hearing deficit.  His audiogram demonstrates 
this."

The Board finds that an examination to obtain a medical 
opinion as to a nexus between the veteran's hearing loss and 
tinnitus and his exposure to aircraft noise in service is 
necessary.  Accordingly, the case is REMANDED for the 
following:

1.  The RO should arrange for the veteran 
to be examined by an otolaryngologist to 
determine the likely etiology of his 
bilateral hearing loss and tinnitus.  The 
examiner should interview/examine the 
veteran, review his claims file, and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that the veteran's 
current bilateral hearing loss and 
tinnitus are related to his service, and 
specifically his exposure to noise trauma 
therein.  The examiner must explain the 
rationale for the opinions given.

2.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


